—Order, Supreme Court, New York County (Seymour Schwartz, J.H.O.), entered May 3, 2000, which, after a nonjury trial, dismissed plaintiff’s complaint, unanimously affirmed, without costs.
The complaint in this action for retaliatory discharge was properly dismissed in view of plaintiffs failure to make out a prima facie case (see, Matter of Pace Univ. v New York City Commn. on Human Rights, 85 NY2d 125). While plaintiff’s comments regarding a “glass ceiling” with respect to tenured female professors in defendant’s History Department could constitute a protected activity under title VII of the Civil Rights Act of 1964 (42 USC 2000e-3 [a]) and the New York Human Rights Law (Executive Law § 296 [1] [a], [e]), there was no showing that the comment caused her to be discharged from her employment. The evidence credited by the trial court showed instead that plaintiff’s employment with defendant terminated at the end of the 1995-96 academic year pursuant to the express terms of her one-year, non-renewable appointment. We note, moreover, that plaintiff was offered, but *348rejected, a part-time adjunct position for the ensuing academic year.
Even if plaintiff had made out a prima facie case of retaliatory discharge, defendant articulated a legitimate, nondiscriminatory reason for the nonrenewal of plaintiff’s contract (see, Matter of Miller Brewing Co. v State Div. of Human Rights, 66 NY2d 937), and plaintiff failed to demonstrate that the articulated reasons were pretexts for discrimination (see, Matter of National Basketball Assn. v New York State Div. of Human Rights, 115 AD2d 365, 367, affd 68 NY2d 644).
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Sullivan, P. J., Tom, Mazzarelli, Ellerin and Friedman, JJ.